On September 3, 1993, the Defendant was sentenced to twenty-five (25) years at Montana State Prison for COUNT I, Aggravated Burglary, a Felony; Ten (10) years at Montana State Prison for COUNT II, Assault, a Felony. For the use of a dangerous weapon during the commission of these offenses, a sentence of ten (10) years was imposed. All of said sentences shall run consecutively with each other. Defendant shall be designated a dangerous offender. If paroled, as a condition to that parole, the Court imposes on defendant, the costs of any medical, psychological, or other mental health treatment of the victim caused by this incident. Credit is given for 167 days time served.
On March 25, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dirk Beccari, Attorney from the Public Defender’s Office in Missoula, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court. The sentencing judge did take into account the mitigating circumstances when he provided that the defendant be placed with the Department of Corrections rather than ordered directly to the Montana State Prison in order that they have the discretion as to the defendant’s placement for his twenty (20) year sentence.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Dirk Beccari, Attorney at Law, for his assistance to the defendant and to this Court.